UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHEED ADEWALE MARTINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00343-JCC-1)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Rasheed Adewale Martins, Appellant Pro Se. Patrick Joseph
Finnerty, Special Assistant United States Attorney, James
Patrick McDonald, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rasheed Adewale Martins seeks to appeal the district

court’s order denying his motion for return of cash seized and

its order denying his 18 U.S.C. § 983(e) motion to set aside the

civil forfeiture.       We dismiss in part and affirm in part.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely   filing    of   a   notice    of       appeal   in   a    civil    case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The   district    court’s          order    denying    the    motion     for

return of cash seized was entered on the docket on March 1,

2012.    The notice of appeal was filed on June 6, 2012. *                    Because

Martins failed to file a timely notice of appeal or to obtain an

extension   or    reopening    of    the       appeal   period,    we     dismiss    the




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
appeal of the order denying Martins’ motion for return of cash

seized.

             Martins    also     seeks    to    appeal      the     district    court’s

denial of his motion to set aside the forfeiture.                         Martins was

arrested on June 8, 2011, at Dulles International Airport by

United States Customs and Border Patrol (“CBP”).                      At the time of

his arrest, CBP seized $2800 in cash from him.                            On June 21,

2011, CBP sent Martins a letter serving as official notification

that the $2800 was subject to forfeiture pursuant to 19 U.S.C.

§ 1595a(a) (2006).       Martins responded to this letter on June 28,

2011 contesting the forfeiture of the cash and requesting that

CBP consider his petition administratively.                         On September 15,

2011, CBP denied Martins’ petition and notified Martins that he

had sixty days in which to submit a supplemental petition.                           If

Martins did not submit a supplemental petition, the property

would   be    forfeited.         Martins       did    not    file    a    supplemental

petition.

             On March 19, 2011, Martins filed a motion to set aside

the forfeiture under 18 U.S.C. § 983(e).                    Section 983(e) permits

a plaintiff to challenge a civil forfeiture if he “did not know

or have reason to know of the seizure within sufficient time to

file    a    timely    claim.”         Martins       acknowledges        that   he   had

sufficient     notice     of     the    administrative         forfeiture       action.

Accordingly, we affirm the district court’s order denying the

                                           3
motion   to   set   aside   the   forfeiture.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                      4